Citation Nr: 9929012	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that there was no 
confirmed diagnosis of PTSD which would permit a finding of 
service connection.


FINDINGS OF FACT

The evidence of record includes the veteran's statements as 
to stressful events in service and psychological reports 
which contain diagnoses of PTSD related to the veteran's 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations:  Service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

In addition, VA ADJUDICATION PROCEDURE MANUAL M21-1 
[hereinafter MANUAL M21-1] contains specific procedures for 
VA to follow in evaluating claims for service connection 
based on PTSD.  Recent revisions to the Manual now provide in 
pertinent part:

A stressor is not to be limited to just one single 
episode.  A group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  In some 
circumstances, for example, assignment to a grave 
registration unit . . . could have a cumulative effect 
of powerful, distressing experiences essential to a 
diagnosis of PTSD.

MANUAL M21-1, Part VI, P 11.38(a)(2) (Sep. 12, 1997). 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Factual background

The veteran essentially contends that he has PTSD which is 
related to his assignment to a grave registration unit.

The service medical records have not been furnished by the 
appropriate service department and apparently were destroyed 
during a fire at the National Personnel Records Center in St. 
Louis, Missouri.

Treatment records and statements from the veteran show that 
he has reported several in-service events which, he argues, 
are the foundation of his current PTSD. Specifically, the 
veteran contends that he was exposed to dead bodies while 
serving in Japan in 1945 and assigned to grave registration 
with Co. Unit #566-9-MRHO as an ambulance driver.

Additionally, the record includes diagnoses of PTSD based on 
the veteran's reported in-service stressors.  Specifically, a 
May 1997 Veteran Information Form from the Vet Center 
reflects that H. Barretto, ACSW (Academy of Certified Social 
Workers), diagnosed the veteran with PTSD and a dysthymic 
disorder.  Thereafter, in August 1997, G. Hendershot, LCSW 
(Licensed Clinical Social Worker) provided a diagnosis of 
PTSD and dysthymia.  

In this regard, the Board notes that a July 1997 report of VA 
psychiatric examination and June 1998 addendum thereto 
reflect that the examiner did not feel that the veteran's 
symptomatology met the criteria for PTSD.

Analysis:  The Board finds that the veteran's claim of 
entitlement to service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In this case, 
the veteran claims to have PTSD as a result of in-service 
stressors which include handling the dead and decomposing 
bodies while assigned to a grave registration unit.  The 
veteran's statements with respect to his in-service stressors 
must be accepted as true for the purpose of determining 
whether the claim is well grounded.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).

As the veteran's statements with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
are current diagnoses of PTSD based on these stressors, the 
veteran's claim for service connection for PTSD is well 
grounded.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD will be further 
addressed below in the remand portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).  In this regard, the Board notes that the Court has 
provided detailed guidance for the development of claims for 
service connection for PTSD once the veteran has satisfied 
the initial burden of establishing a well-grounded claim.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In addition, the Board notes that Cohen v. Brown, 10 Vet. 
App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court held that VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

The regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, and 
the incorporation of DSM-IV, may have a liberalizing effect 
in adjudicating a claim for service connection for PTSD, 
particularly when an individual is not a combat veteran or is 
not shown to have "engaged in combat with the enemy."  

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

As noted above, the veteran's service medical records have 
not been furnished by the appropriate service department and 
apparently were destroyed during a fire at the National 
Personnel Records Center in St. Louis, Missouri.  In this 
regard, the Board recognizes that there is a heightened 
obligation to assist the veteran in the development of his 
claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that VA duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim 
includes obtaining an adequate VA examination.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).  As 
described above, there is a conflict in the medical evidence 
with respect to the diagnosis of PTSD.  Specifically, two 
social workers diagnosed the veteran with PTSD based on his 
own reported history; however, a report of VA psychiatric 
examination and subsequent addendum thereto reflect that the 
examiner did not feel that the veteran's symptomatology met 
the criteria for PTSD.  Significantly, the examiner 
acknowledged that there was some question regarding the 
veteran's diagnosis and suggested that this would be best 
resolved via a combination of appropriate psychological 
testing, collateral interviews, and confronting the veteran 
regarding his actual symptomatology.  Accordingly, the Board 
finds that clarification of this conflict is in order.

While the Board regrets the delay, this case is REMANDED for 
the following:

1.  The RO should request the Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197, to 
provide information as to whether any 
unit to which the veteran was assigned 
while in Japan in 1945 or 1946 was 
involved in graves registration, to 
include the unit identified by the 
veteran as Co. Unit #566-9-MRHO.

2.  Following the above, if it is 
verified that the veteran was assigned to 
a grave registration unit, the RO arrange 
for the veteran to be scheduled for 
another psychiatric examination to 
determine whether the veteran's 
assignment to a grave registration unit 
resulted in a cumulative effect of 
powerful, distressing experiences 
essential to a diagnosis of PTSD.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor supporting the diagnosis 
must be identified.  The claims folder 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should re-adjudicate 
the issue on appeal.  If the veteran's 
claims remain in a denied status, he 
should be provided with a supplemental 
statement of the case and be given the 
applicable time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he receives further notice.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

